DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of KR 10-2015-0185068 filed December 23, 2015 as required by 37 CFR 1.55. Receipt is also acknowledged of a copy of the WIPO publication of PCT/KR2016/015222 filed December 23, 2016.
Response to Restriction Election
Applicant’s election of Group I, claims 1-5, drawn to a grain oriented electrical steel sheet, in the reply filed on February 2, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventive group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 2, 2021.
Abstract Objection
The abstract of the disclosure is objected to because 
Line 2 it uses legal phraseology "comprises".  
Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Objection
Claim 1 is objected to because of the following informalities: 
Line 3 “other unavoidable impurities” suggests the claim already recites the presence of other impurities, which it does not appear to do. A recitation of “unavoidable impurities” appears to be more accurate.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3 “(excluding 0%)” renders the claim indefinite. It is unclear whether or not the limitation of excluding 0% is required because it is in parenthesis. For the purpose of examination claims 1-3 will be given the broadest reasonable interpretation of the ranges that recite “(excluding 0%)” excluding 0% of the associated element.
	Claim 5 lines 2-3 “with respect to the sheet surface of the steel sheet” renders the claim indefinite. It is unclear whether the volume ratio or the orientation of the crystal grains is with respect to the sheet surface of the steel sheet. If it is the volume ratio, then grains have a thickness whereas a surface is just the outside of an object such that it is unclear how this feature is with respect to the sheet 
	Claim 4 is rejected as depending from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Senda (JP 2001-026847 machine translation) and either one of Han (KR 2013-0056420 machine translation) or Zaizen (US 2013/0263981).
Regarding claim 1, Senda teaches a grain oriented electrical steel sheet (i.e. remainder being Fe and other unavoidable impurities) ([0001]) comprising 2.0 to 5.0 mass% Si ([0044] and [0064]) and 0.0003 to 0.05 mass% Bi ([0045]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Senda teaches 0.03 to 0.10 mass% C in the material composition for the production process where the upper limit prevents decarburization failure in decarburization annealing ([0063]) and the process includes decarburization annealing ([0023]), but is silent to the C content after decarburization annealing.
Han teaches a grain-oriented electrical steel sheet ([0001]) comprising 0.001 to 0.1 wt% C ([0049]) and after decarburization annealing the steel sheet has a C content of less than about 0.0030 wt% ([0062]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Senda to limit the C content of less than about 0.0030 wt% after decarburization annealing because above this amount during high temperature annealing the load of the refinement annealing increases to prevent inhibition of crystal growth (Han [0062] and [0063]).
As an alternative to Han, Zaizen teaches decarburization annealing to not more than 0.003 mass % C ([0032]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Senda to limit the C content after decarburization annealing to not more than 0.003 mass% C because it prevents magnetic aging and deterioration of magnetic properties (Zaizen [0032]).
Regarding claim 3, Senda teaches less than 0.010 mass% P, 0.001 to 0.20 mass% Mo, 0.005 to 0.20 mass% Sn, and 0.001 to 0.10 mass% Sb ([0072]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 4, Senda teaches crystal grains having a circle equivalent diameter of 5 mm (5,000 um) or less ([0011] and [0029]) and preferably about 0.5 to 500 um (i.e. about 500 to 5,000 um). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 5, Senda teaches a deviation angle from the rolling direction in the rolling plane of the crystal orientation [001], alpha, is 4° or less ([0025], [0034], and Figs. 1 and 6), that iron loss is improved when at least 70% of the ratio of the grains with a maximum length of 30 mm in the direction perpendicular to the rolling direction to rolling to the total area of the sample ([0026], [0035], and Figs. 2 and 7), and the oblique angle, theta, is less than 25° ([0032], [0048], and Fig. 5) where controlling the angle of the secondary grain and the maximum length and oblique angle in the direction perpendicular to rolling produces a material with excellent iron loss ([0033]) and the addition of Bi to the steel more reliably achieves these parameters ([0038], [0039], and Fig. 10). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (JP 2012-112006 machine translation).
Regarding claim 1, Ishida teaches a grain oriented electrical steel sheet ([0001]) comprising 2.0 to 8.0% Si ([0015]), 0.002 to 0.100% C ([0014]), 0.005 to 0.50% Bi ([0020]), and a balance of Fe and impurities ([0019]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 2, Ishida teaches 0.005 to 1.00% Mn ([0016]), 0.010% or less Al, 0.005% or less S, and 0.005% or less N ([0018]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 3, Ishida teaches 0.005 to 0.50% P, 0.005 to 0.10% Mo, 0.005 to 0.50% Sn, and 0.005 to 0.50% Sb ([0020]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (JP 2012-112006 machine translation) as applied to claim 1 above, and further in view of Kondo (JP H11-061358 machine translation).
Regarding claim 4, Ishida is silent to the crystal grain size.
Kondo teaches an electromagnetic steel sheet ([0001]) with an aggregated structure accumulated in the {110}<001> orientation ([0018]) (i.e. a grain oriented steel sheet) with an average crystal grain size of 0.1 to 5.0 mm (100 to 5,000 um) ([0023] and [0032]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Ishida to have an average crystal grain size of 0.1 to 5.0 mm because iron loss is improved without deteriorating punching (Kondo [0032]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I). Further, Kondo teaches a composition of 0.005 wt% C or less, 0.1 to 4.5 wt% Si, and various known elements can be added ([0023], [0028]-[0030]), where the 0.002 to 0.1000% C and 2.0 to 8.0% Si contents of Ishida ([0014] and [0015]) overlap with those taught by Kondo. 
Regarding claim 5, Ishida is silent to the volume ratio of Goss crystal grains.
Kondo teaches an electromagnetic steel sheet ([0001]) with an aggregated structure accumulated in the {110}<001> orientation ([0018]) (i.e. a grain oriented steel sheet) with 80% or more of the grains within ±15° of the <001> axis of the {110}<001> direction ([0023] and [0033]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to orient the grains in steel of Ishida as taught by Kondo because it prevents deterioration of the magnetic flux density (Kondo [0033]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I). Further, Kondo teaches a composition of 0.005 wt% C or less, 0.1 to 4.5 wt% Si, and various known elements can be added ([0023], [0028]-[0030]), where the 0.002 to 0.1000% C and 2.0 to 8.0% Si contents of Ishida ([0014] and [0015]) overlap with those taught by Kondo. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ishida (JP 2012-112006 machine translation) as applied to claim 1 above, and further in view of Kosuge (JP H04-218646 machine translation).
Regarding claim 4, Ishida is silent to the crystal grain size.
Kosuge teaches a unidirectional electromagnetic steel sheet ([0001]) comprising as crystal grain size of 100 um or less ([0008] and [0012]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Ishida to control the crystal grains to a size of 100 um or less because good magnetic properties are obtained (Kosuge [0008] and [0012]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (JP H11-061358 machine translation) and Ishida (JP 2012-112006 machine translation).
Regarding claim 1, Kondo teaches an electromagnetic steel sheet ([0001]) with an aggregated structure accumulated in the {110}<001> orientation ([0018]) (i.e. a grain oriented steel sheet) comprising 0.005 or less C ([0019], [0023], and [0028]) and 0.1 to 4.5% Si ([0023] and [0029]) and a balance of Fe ([0023]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Kondo teaches it is possible to appropriately add various known elements depending on the intended use ([0030]), but is silent to the addition of Bi.
Ishida teaches a grain-oriented electrical steel sheet ([0001]) comprising 0.005 to 0.50% Bi ([0010]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Kondo to include 0.005 to 0.50% Bi to improve magnetic flux density (Ishida [0020]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 2, Kondo teaches Al and Mn each added in the range of 2.0 wt% or less ([0030]) with examples compositions including 0.01 wt% Mn and 0.005 wt% Al ([0025] and [0034]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Kondo teaches it is possible to appropriately add various known elements depending on the intended use ([0030]), but is silent to the amount of S and N present.
Ishida teaches a grain-oriented electrical steel sheet ([0001]) comprising 0.005% or less S and 0.005% or less N ([0010] and [0018]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Kondo to include 0.005% or less S and 0.005% or less N because it is desirable to recue N and S as much as possible from the viewpoint of magnetic characteristic, but the cost may be high to reduce them such that it is difficult to complete remove the light elements N and S (Ishida [0018]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 3, Kondo teaches it is possible to appropriately add various known elements depending on the intended use ([0030]), but is silent to the amount of P, Mo, Sn, and Sb present.
Ishida teaches a grain-oriented electrical steel sheet ([0001]) comprising 0.005 to 0.50% P, 0.005 to 0.50 % Sb, 0.005 to 0.50 % Sn, and 0.005 to 0.10 % Mo ([0010] and [0020]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Kondo to include 0.005 to 0.50 % P, 0.005 to 0.50% Sb, 0.005 to 0.50 % Sn, and 0.005 to 0.10 % Mo because P reduces iron loss and Sb, Sn, and Mo improve magnetic flux (Ishida [0020]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 4, Kondo teaches an average crystal grain size of 0.1 to 5.0 mm (100 to 5,000 um) ([0023] and [0032]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 5, Kondo teaches 80% or more of the grains are within ±15° of the <001> axis of the {110}<001> direction ([0023] and [0033]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Related Art
Han (KR 2013-0056420 machine translation)
Han teaches a grain-oriented electrical steel sheet ([0001]) comprising 2 to 4.5 wt% Si ([0043]), less than about 0.0030 wt% C ([0062]), 0.0005 to 0.10 wt% Bi ([0053]), and a balance Fe and unavoidable impurities ([0016]). Han teaches 0.002 to 0.050% S ([0016] and [0050]), which is more than that required in claim 2. Han is silent to the amounts of P, Mo, Sn, and Sb ( i.e. claim 3), the grain size (i.e. claim 4) and volume ratio of Goss crystal grains (i.e. claim 5).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735